DETAILED ACTION

Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s elections in the reply filed on 24 January 2022 are acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  In view of a lack of search burden, the restriction requirement of 24 November 2021 is withdrawn.
Claims 1-17 are pending and examined in the instant Office action.

Information Disclosure Statement
The IDS filed on 5/4/2020 has been considered.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the physical properties" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The term “physical properties” is not cited prior in the claim.  For the purpose of examination, it is interpreted that “the physical properties” correspond to the properties of the at least one hydrolysable polymer.
Claim 16 recites the limitation "the molecular weight at release" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The term “the molecular weight at release” is not cited prior in the claim.  For the purpose of examination, it is interpreted that “the molecular weight at release” corresponds to any molecular weight at release.
Claim 17 recites the limitation "the mean time" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The term “the mean time” is not cited prior in the claim.  For the purpose of examination, it is interpreted that “the mean time” corresponds to any mean time.
Claim 17 recites the limitation "the optimal ratio" in each of lines 8 and 14.  There is insufficient antecedent basis for this limitation in the claim.  The term “the optimal ratio” is not cited prior in the claim.  For the purpose of examination, it is interpreted that “the optimal ratio” corresponds to any ratio.
Regarding claim 17, the phrase "(wSSE)" renders the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

35 U.S.C. 103 Rejection #1:
Claims 1, 4-5, 7-9, and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siepmann et al. [Pharmaceutical Research, volume 17, 2000, pages 1290-1298; on IDS].
Claim 1 is drawn to a computer implemented method.  The method comprises receiving a dissolution rate for a formulation containing an active agent.  The method comprises assessing dissolution rates for sample formulations containing at least one hydrolysable polymer and the active agent based on properties of each of the at least one hydrolysable polymer and properties of the active agent.  The method comprises generating a formulation containing the at least one hydrolysable polymer and active agent.  The formulation has a dissolution rate corresponding to the dissolution rate.
The document of Siepmann et al. studies hydrophilic matrices for controlled drug delivery and an improved mathematical model to predict the resulting drug release kinetics [title].  The Methods section on page 1291 of Siepmann et al. teaches drug-loaded HPMC tablets with drug and polymer.  The equations on page 1292 of Siepmann et al. teach predicting water and drug diffusion.  Figure 3 on page 1294 of Siepmann et al. teaches fitting the model to drug release data (i.e. dissolution rates).  
While Siepmann et al. fits a pharmacokinetic model to empirical drug release data, Siepmann et al. does not generate empirical drug release data to fit a pharmacokinetic model.

With regard to claim 4-5 and 7-9, the Methods section on page 1291 of Siepmann et al. teach using a drug tablet of a drug in a hydrophilic polymer matrix of a given pharmaceutical formulation.  Figure 3 on page 1294 of Siepmann et al. illustrates sustained release of the pharmaceutical composition.

With regard to claim 14, the water and drug and drug diffusion model on page 1292 of Siepmann et al. teaches determining at least one diffusivity.

It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the fitting of a pharmacokinetic model to empirical drug release data to be generating empirical drug release data to fit a pharmacokinetic model because it is obvious to substitute known elements in the prior art to yield a predictable result.  The two techniques are alternative manners of predicting drug release.  There would have been a reasonable expectation of conducting the substitution because both technique are analogously related to the field and problem of understanding drug release data.

35 U.S.C. 103 Rejection #2:
Claims 2, 6, 10-13, and 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siepmann et al. as applied to claims 1, 4-5, 7-9, and 14 above, in further view of Rothstein et al. [Journal of Materials Chemistry, volume 18, 4 March 2008, pages 1873-1880; on IDS].
Claim 2, 6, 10-13, and 15-16 further limit properties of the drug, polymer, and drug release prediction data.
Siepmann et al. makes obvious designing a drug formulation to have predicted drug release properties, as discussed above.
Siepmann et al. does not teach the properties of the drug, polymer, and drug release prediction data.
The document of Rothstein et al. studies a model framework for the prediction of controlled release from bulk eroding polymer matrices [title].  Equations 4 and 5 of Rothstein teach relating a mean time for pore formation, induction time distribution for pore formation, variance, polymer degradation rate, initial polymer molecular weight, and molecular weight at release.  Figure 3 on page 1877 of Rothstein et al. illustrates the relationship agent molecular weight and molecular weight at release.  The first paragraph on page 1874 of Rothstein et al. teaches PLGA and PLA microspheres.  
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the relationship between drug formulation and predicted drug release kinetics of Siepmann et al. by use of the properties of Rothstein et al. wherein the additional parameters facilitate understating of drug release rates from a hydrophilic polymer [equations 4-5 and Figure 3 of Rothstein et al.].

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is free of the prior art.
The prior art does not teach percentage constraints on the polymer and optimization calculations.

Related Prior Art
The prior art of Berchane et al. [International Journal of Pharmaceutics, volume 337, 2007, pages 118-126; on IDS] teaches a relationship between an experimental and a theoretical understandings of mean diameter and polydispersity of PLG microspheres.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        10 June 2022